The opinion of the court was delivered by
Isham, J.
Tills action is brought to recover the amount of two-county orders, drawn by the county judges of Franklin county, for repairs on the county jail. That the orders were drawn as stated in the declaration is admitted, as well as their presentment for payment, and their protest for non-payment by the county treasurer.
It is insisted that the orders were drawn without authority; that the labor and services, for which they were given, were not rendered in making repairs and improvements on county property, but that it was an entire construction of new buddings, and an expenditure which the county judges had no right to order, and that no liability is imposed on the county for it. The services, for which these orders were given, were expended on the county jail, the jailhouse, the repairs of the barn and the erection of a wood-shed for the use of the jail and jail-house. Whether the county judges had authority to order these services to be performed, and to draw these orders, are the general questions arising in the case.
*183The act in relation to “ county property, ” Comp. Stat. 94, contains the general provisions of the law on this subject, and upon its construction, the questions in this case mainly depend. By this act court-houses, jails, and jail-houses are to be the property of the county; and the county may also hold land for the erection and accommadation of other public buildings or public offices, or for other purposes as the judges of the county court shall deem for the interest of the county. It is also provided that the jail-house may be occupied by the sheriff, or rented by him to others, and the rent is to be paid to the county treasurer. If the county may have a jailhouse for such purpose, it would seem to be implied and reasonable that they may have such out-buildings as are necessary for its comfortable use and occupancy. The erection of a woodhouse and other necessary outbuildings, may properly be considered as repairs of a county jail-house; for they are incidents to the principal dwelling, and necessary, that the jail-liouse may be occupied, or rented as a tenement.
The 3rd section of this act gives to the county judges the general care and superintendence of all county property, and they may order all such repairs and improvements as shall be necessary; and for expenses incurred may draw orders on the county treasury. There can be no doubt, therefore, that under this act, the county judges had authority to draw these orders to the plaintiff, provided the services which were rendered were for repairs and improvements of county property. It is not necessary, under this act, that the repairs be confined to the county jail, or to the repairs required by the grand jury. But repairs may be ordered to all the buildings owned by the county, and which the grand jury are not required to examine. The provisions of the statute are express, that the county judges may order all such buildings to be repaired. They are to determine when such repairs are necessary, and the extent to wMch they are to be made, and if ordered it is binding upon all parties in interest, when it is confined to such repairs and improvements. What will be considered repairs and, improvements within the act, will in a great measure depend upon the circumstances of each particular case. In this case we are only called upon to determine whether that which was done to these particular buildings, can properly bo considered, as such.
*184That these buildings, all of them, greatly needed repairs, there can be no doubt. In relation to the county jail, it was so found and reported by the grand jury : and such was the adjudication of the county judges ; and that it was also unhealthy, inconvenient, and insufficient to secure prisoners. For that reason, the jail, and jail-house, were ordered to be put in repair, and such improvements made, as the health, comfort, and safety of the inmates required. If the jail was ill-arranged, or too small, we entertain no doubt, that it was competent, and the duty of the county judges to enlarge and reconstruct the building so as to secure the objects required by the statute. Under this general construction of the act, it is unnecessary to refer more particularly to the kind or character of the labor expended on the building, as we are satisfied, that for the payment of that labor, the orders were properly drawn. The fact is also found by the court, and stated in the exceptions, that the orders were drawn for labor and materials used in the repairs and improvement of the county buildings, and that the work so done was necessary, and that all the expenditures therefor were proper, judicious and necessarily incurred. These facts, we think, must be regarded as conclusive in the case, so long as the labor and expenditure was made on buildings in existence, and of which the county were then the owners.
This case is unaffected by the act in relation to the “maintennance and repair of a common jail,” Comp. Stat, 573. Its provisions extend to no other building owned by the county. If the county neglect to keep the jail in repair and suitably cleansed, they may he indicted by the grand jury, and the sheriff, under the advice of one or more of the judges of the county court, is required to make such repairs, as shall be recommended by the grand jury. "When the county have provided a jail, such as the law requires, it is made the duty of the keeper to keep it in order, and properly cleansed, and ventilated at the expense of the county ; but this was never intended to affect the duty of the county judges in causing those permanent and extensive repairs which are provided for in the act relating to “ county property.”
"We see no objection to the appointment of a committee by the county judges to superintend the repairs and improvements they ordered to be made. When the expenditure is made under the aot *185in relation to county property, it is the duty of the county judges to exercise a general care, and supervision over it. In the discharge of that duty they may exercise their discretion in obtaining the aid and assistance of such men, as they deem the interest of the county may require. The judgment of the county court is affirmed.